DETAILED ACTION
The following is final office action in response to applicant’s amendments filed on 11/23/2020 for response of office action mailed on 08/27/2020. Claim 1, 3, 9, 11 and 16 are amended. No claim is added and cancelled. Claims 1-20 are pending.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments to claim 3 and 9, filed on 11/23/2020, with respect to claim objections have been considered and the objections have been withdrawn.
Applicant’s amendments to independent claim 1, 11 and 16, filed on 11/23/2020, with respect to rejections under 35 U.S.C 101 (abstract idea) have been considered and the amendments have not 
Applicant’s amendments to independent claim 1, 11 and 16, filed on 11/23/2020, with respect to rejections under 35 U.S.C 103 have been considered.  
Regarding the arguments on rejections under 35 U.S.C 101 (abstract idea), applicant argues “these limitations recite the practical application of “detecting multistage attacks” by identifying “a likelihood of an actual attack””. But detecting multistage attack is not recited in any limitation and no any actions is performed once the attacked is identified, therefore, these limitations are not integrated to any practical application.  
Regarding the arguments on independent claim 1 on page 13, claim 1 has newly amended limitation: identifying possible attack subgraphs within the constructed graph by applying a probabilistic kill chain model. Independent claims 11 and 16 have a similar added limitation. Applicant’s amendments to claims, filed on 11/23/2020, necessitated the new grounds of rejection presented in this office action. Hence, applicant’s arguments have been considered but are moot in view of the new grounds of rejection.
Applicant presents no further arguments.
For the above reasons, it is believed that the rejections should be sustained. Accordingly, THIS
ACTION IS MADE FINAL. See MPEP 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).


Claim Rejections - 35 USC § 101 (Abstract Idea) 
35 U.S.C. 101 reads as follows: Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Amended claims 1 - 20 is / are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more analyzed according to 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”). The claim recites a method for detecting attacks by collecting data, creating a graph, filtering and ranking the subgraph, then identifying the attack by comparing the score of subgraph with a predetermined threshold.
Step 1: The claims 1, 11 and 16 do fall into one of the four statutory categories of method and system. Nevertheless the claims 1-20 still are considered as abstract idea for the following prongs and reasons. 
Step 2A: Prong 1: The limitation of claim 1 recites: detecting attacks by collecting data, creating a graph, identifying possible attack subgraph, filtering and ranking the subgraph, then identifying the attack by comparing the score of subgraph with a predetermined threshold, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and / or with pen and paper, there is nothing in the claim element precludes the step from practically being performed in the mind and with pen and paper. For example, constructing a graph, filtering subgraph, ranking the subgraph, then comparing the score of subgraph with a threshold. 
Prong 2: This judicial exception is not integrated into a practical application. In particular, the claims do not recite any additional element to perform beyond routine steps of identifying the actual attack. The steps are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not 
Dependent claim 2 recites refining ranking by applying feedback.
Dependent claim 3 recites applying a knowledge based system.
Dependent claim 4 recites applying a Bayesian Markov chain Monte Carlo method.
Dependent claim 5-6 recite collection of data
Dependent claim 7 recites the relationship comprise one or more shared resources, common entities, resource identities, IP addresses, geo locations or logical locations.
Dependent claim 8 recites applying probabilistic model to the graph and scoring a plurality of subgraphs
Dependent claim 9 recites outputting the subgraph if the score it’s over threshold to a storage or transmitted to a recipient. 
Dependent claim 10 recites subgraph ranking is based on decomposition and connectivity.
The dependent claims are mere structural addendums, which are well-known, conventional and are other steps that could be performed by human mind with/without need for a computer. The same reasoning applies to claims 11 - 20. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas and can be done with a pen and paper and suggested corrective actions. Accordingly, the claim recites an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, to provide, receive and perform attack detections amounts to no more than mere instructions to apply the exception using a generic computer terms. Mere instructions to apply an 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claim 1, 3-7, 9, 11, 13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Coffman (US20070209074) in view of Ioannou et al. (A Markov Multi-Phase Transferable Belief Model; 16th International Conference on Information Fusion, hereinafter Ioannou).
Regarding claim 1, 11 and 16, Coffman teaches in a computing environment, a method for detecting multistage attacks (Coffman: Abstract: A method, system, and computer program product for utilizing a mapping of activity occurring at and between devices on a computer network to detect and prevent network intrusions; Para. 0124: Marking detected threats in the activity graph serves two purposes. First, it is a record of the location of suspicious activity. Second, later threat detection can build patterns based on earlier detections to detect more complex or multi-stage threat activity), the method comprising: accessing a collection of data associated with one or more computer resources and utilization (Coffman: Para. 0013: The eGMIDS comprises multiple sensors that are located at different remote devices of the network and utilized to detect specific types of activity occurring at the respective devices. The sensors may be specialized sensors or off-the-shelf sensors that are enhanced to support eGMIDS data format and retrieve specialized data relevant to eGMIDS processing. Specific events/activities at the device are detected by the sensor, and activity data is generated in response to the detected event/activities; Para. 0077: An eGMIDS activity graph is generated utilizing data related to the network nodes (remote hosts and local host devices) and activity occurring at/between each host device. The activity data for each host device is detected by specialized sensors at the respective devices across the network. FIGS. 4B, 4C, and 4D illustrate the processes by which relevant data is collected at a remote host and prepared for transmission to the control server; Para. 0081: An expansive list of sensors are utilized and/or supported within eGMIDS. Among these sensors are several conventional sensors, such as Snort and Tripwire, and several proprietary (eGMIDs) sensors; Para. 0093: Tripwire is an event-based IDS that tracks access to sensitive files and machines. Tripwire activates an alarm feature (alert) whenever files that are being monitored are accessed, modified or deleted); constructing a graph using the collected data, nodes of the graph being items within the collection of data and edges connecting the nodes being relationships between the connected nodes (Coffman: Para. 0050: Utilizing a plurality of sensors dispersed throughout the various nodes of the network, data is collected, converted into an eGMIDS format and mapped into an electronic graph representation; Claim 1: generating a graphical representation of the activity within and communication amongst the one or more host devices and the IDS server, said graphical representation being an activity graph comprising a series of interconnected nodes and edges each representing one or more of the host devices and the activities occurring at the host device and communications between host devices); identifying possible attack subgraphs within the constructed graph (Coffman: Para. 0015: After the activity graph is generated, the eGMIDS utility initiates a graphical matching algorithm by which pre-established threat patterns representing known or suspected intrusion methods (threat patterns) are compared within the activity graph. These threat patterns are then searched for as a subgraph isomorphism inside of the activity graph); filtering the identified possible attack subgraphs to determine a set of domain specific subgraphs (Coffman: Para. 0019: a multi-layered approach is utilized to detecting possible threatening activity. The first layer involves the basic subgraph isomorphism. When a match is found by the search conducted at the first layer however, the eGMIDs utility issues a request for secondary layer information associated with the particular devices (nodes) and/or activity. At the remote device, this request causes the corresponding sensor to drill down further for secondary information, which is returned to the eGMIDS control server. This secondary information is then fused into the activity graph and a second search is conducted on the relevant portion of the activity graph to determine if the secondary layer data also matches the particular threat pattern. A match at both layers indicates the existence of a threat or an activity of special interest to be presented to the analyst for review; Para. 0138: eGMIDS utility initiates the merging matches algorithm to search for matches with small to medium size input threat patterns. In one embodiment, the system administrator/analyst pre-selects/pre-programs which algorithm among the multiple available algorithms to implemented when completing the subgraph isomorphism. The pre-selected/pre-programmed information may then be stored in the configuration files in the threat pattern library 358. The merging matches algorithm performs a complete search, so all partial and complete matches at or above a certain match quality threshold are guaranteed to be found; Para. 0139: merging matches operates by building up a list of partial matches and combining them with other partial matches until complete (or nearly complete) matches are found); ranking the domain specific subgraphs based on at least one of connectivity and relevance (Coffman: Para. 0017: With the genetic search algorithm, an initial population is generated by randomly selecting nodes in the pattern graph to create potential matches. These matches are then ranked by a fitness function to determine their closeness to the inputted threat pattern; Para. 0139: These new partial matches are then ranked according to their quality of match with the pattern graph); identifying one or more of the domain specific subgraphs with a score above a particular threshold indicating a likelihood of an actual attack (Coffman: Para. 0022: Whenever a candidate match passes a certain threshold of similarity to the threat pattern (e.g., accrues a minimum threshold number of points), then the candidate match is sent to the analyst for inspection, even though every detail might not match. The analyst may then refine the threat pattern to reflect whether the partial match is irrelevant or a significant security development; Claim 10: assigning a score to each node and edges within a pattern, said score based on one of the presence or absence of the node and edge along with the associated attribute values and constraints; tracking a score as a threat pattern is compared within the activity graph, said score providing an indication of a level of similarity between the pattern and the found components within the activity graph; comparing the score to a preset threshold value, said threshold value being selected by an analyst to represent a possible mutation of a known threat; and when the score passes the threshold value, automatically forwarding the found “match” to the analyst for review). 
Yet, Coffman does not teach identifying possible attack subgraphs within the constructed graph by applying a probabilistic kill chain model, the identified attack subgraphs being subgraphs of the constructed graph.
However, in the same field of endeavor, Ioannou teaches identifying possible attack subgraphs within the constructed graph by applying a probabilistic kill chain model, the identified attack subgraphs being subgraphs of the constructed graph (Ioannou: Page 844, Para. 03: The kill chain model assessed in this paper satisfies the Markov property; the next action of an attacker and its impact on the target network can be modelled using a probability measure. This measure is called a prior belief. This value defines the belief of the system upon the attacker’s next action, during the course of an XAPT campaign. Table I illustrates the kill chain model adopted in this paper; Page 844, Para. 04: The attackers’ actions are determined by the properties of the target network, such as software vulnerabilities, security policies and countermeasures, network architecture, operating systems, running services and the location of the valuable data to be exfiltrated. This work exploits the multiphase (sequence) nature of an XAPT attack into its constituent components and maps it into a kill chain…. A tree-structure can successfully model and provide a visual representation of the phases that an XAPT can progress and enable prediction of its future states; Page 846, Para. 01: Based on the evidence, the hypothesis (PS, SMB, BD, FA, DL) is output as the most likely, assigned a belief value of 0.96, compared to the belief value of the competing hypothesis, (PS, SMB, BD, FA, UC) which is equal to 0.04; Phase 0 to phase 5: final beliefs: mp(PS, SMB, BD, FA, DL) = 0.96 (phase 5 is a subgraph of phase The proposed model will enhance network operators’ cyber SA, providing a fully updated perception of the underlying environment in a timely manner, by incorporating expert knowledge from the attack kill chains into a data fusion technique that is capable of eliminating conflict from the sources of evidence and provide a visual representation of the environment’s status during the progression of an XAPT). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by Coffman to include identifying possible attack subgraphs within the constructed graph by applying a probabilistic kill chain model, the identified attack subgraphs being subgraphs of the constructed graph as disclosed by Ioannou. One of ordinary skill in the art would have been motivated to make this modification in order to enable early detection of multi-phase attack as suggested by Ioannou (Ioannou: Page 843, Para. 0003; Page 847, Para. 003). 
Regarding claim 3 and 15, combination of Coffman and Ioannou teaches the method of claim 1. In addition, Ioannou teaches wherein filtering the graph to determine a set of domain specific subgraphs comprises applying a knowledge based system (Ioannou: Page 848, Para. 04: The assessment of the sources of evidence. A requirement for MM-TBM is the existence of an underlying collection of sources of evidence that will act as the sensors of the proposed fusion algorithm. The selection of the valid sources is dependent on the application; the network infrastructure and installed software may vary. The network components can provide a collection of raw data, such as network packet capture, file-system and registry monitoring tools, intrusion detection systems alerts, or machine learning algorithms such as supervised/unsupervised learning). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include wherein filtering the graph to determine a set of domain specific subgraphs comprises applying a 
Regarding claim 4, 13 and 17, combination of Coffman and Ioannou teaches the method of claim 1. In addition, Ioannou teaches wherein identifying possible attack subgraphs comprises applying a Bayesian Markov chain Monte Carlo method (Ioannou: Page 844, Para. 02: C. A Markov process kill chain for modelling XAPTs A Markov process is a stochastic modelling technique which is based on the Markov property of systems behaviour [20]. The future state Xn+1 of a discrete time Markov process in time n+1 is dependent only upon the current state Xn and not on any of the previous states (1,2,…, n-2, n-1). Transitioning between each state can be associated with a probability mass. The kill chain model assessed in this paper satisfies the Markov property). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include wherein identifying possible attack subgraphs comprises applying a Bayesian Markov chain Monte Carlo method (as disclosed by Ioannou. One of ordinary skill in the art would have been motivated to make this modification in order to enable early detection of multi-phase attack as suggested by Ioannou (Ioannou: Page 843, Para. 0003; Page 847, Para. 003).
Regarding claim 5, combination of Coffman and Ioannou teaches the method of claim 1. In addition, Coffman teaches wherein the collection of data associated with computer resource protection and utilization comprises alerts and detections spanning multiple services (Coffman: Fig. 4C: remote hosts (132….138), control server (102); Para. 0012: An enhanced graph matching intrusion detection system (eGMIDS) is provided via an eGMIDS utility executing on a control server within the network. The eGMIDS utility comprises data collection functions, data fusion techniques, graph matching algorithms, and secondary and other search mechanisms that are accessible via an eGMIDS analysis console. These components are utilized to provide early detection of possible attacks on the network or network device(s); Para. 0059: Among the functions provided by eGMIDs control server 102 (utilizing eGMIDS utility) and associated GUIs (116, 120, 122) are the following: (a) receiving activity data and converting into eGMIDS format; (b) complete data fusion to generate activity graph; (c) perform pattern matching; (d) compile alerts, alert logs, alert output to eGMIDS database (DB); (e) service visualization GUI requests; (f) pattern management; (g) algorithm management; (h) graph conversion and graph archives; (i) monitor status of CPU usage, sensors, etc.; and (j) all visualization tasks). 
Regarding claim 6 and 18, combination of Coffman and Ioannou teaches the method of claim 1. In addition, Coffman teaches wherein the collection of data comprises a plurality of events, detections, or behaviors (Coffman:  Para. 0013: The eGMIDS comprises multiple sensors that are located at different remote devices of the network and utilized to detect specific types of activity occurring at the respective devices. The sensors may be specialized sensors or off-the-shelf sensors that are enhanced to support eGMIDS data format and retrieve specialized data relevant to eGMIDS processing. Specific events/activities at the device are detected by the sensor, and activity data is generated in response to the detected event/activities)
Regarding claim 7 and 19, combination of Coffman and Ioannou teaches the method of claim 1. In addition, Coffman teaches wherein the relationships comprise one or more of shared resources, common entities, resource identities, IP addresses, geographic locations, or logical locations (Coffman:  Para. 0129: the boxes labeled AttackSource1, AttackSource2, and AttackedHost represent entities and can match any IP address, provided that all user-defined constraints are met. Also, the boxes labeled FileModified, BadTraffic and TFTPPut describe attributed relationships between the matched entities. In this illustration, these relationships refer to alerts from the Snort and Tripwire intrusion detection systems, which are easily integrated with eGMIDS. For example, File_modified is a Tripwire alert indicating that a sensitive file, such as one containing passwords, has been modified on the entity to which the password points. BadTraffic and TFTPPut are Snort alerts triggered when certain rule-based criteria are met). 
Regarding claim 9, combination of Coffman and Ioannou teaches the method of claim 1. In addition, Coffman further teaches wherein the identified one or more of the domain specific subgraphs with a score above a particular threshold indicating a likelihood of an actual attack are output to a storage device or transmitted to a recipient (Coffman:  Para. 0015:  threats are modeled in eGMIDS as a set of entities and interrelations between the entities. Sample threat patterns are then generated and stored within an eGMIDS database….. These threat patterns are then searched for as a subgraph isomorphism inside of the activity graph; Para. 0139: if any of the partial or complete matches are sufficiently similar to the threat pattern that they pass the match quality threshold, the algorithm records these matches and provides them to the analyst to examine. Whenever a candidate match passes a certain threshold of similarity to the threat pattern, then the candidate match is sent to the analyst for inspection, regardless of whether every detail matches). 
Claim 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Coffman in view of Ioannou, and further in view of  Mermoud et al. (US20190342195, hereinafter Mermoud).
Regarding claim 2 and 12, combination of Coffman and Ioannou teaches the method of claim 1.
Yet, the combination does not teach refining the ranking by applying feedback.
However, in the same field of endeavor, Mermoud teaches refining the ranking by applying feedback (Mermoud: Para. 0059: The network assurance service receives ranking feedback from a plurality of anomaly rankers regarding relevancy of the detected anomalies. The network assurance service calculates a rescaling factor and quantile parameter by applying an objective function to the ranking feedback, in order to optimize the rescaling factor and quantile parameter of the one or more anomaly detectors; Para. 0063: allow for the predictive range(s) of anomaly detector(s) 406 to be dynamically recomputed/adjusted by taking into account the anomaly feedback provided by the anomaly rankers). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include refining the ranking by applying feedback as disclosed by Mermoud. One of ordinary skill in the art would have been motivated to make this modification in order to optimize the parameters for anomaly detectors as suggested by Mermoud (Mermoud: Abstract). 
Claim 8, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Coffman in view of Ioannou, and further in view of Kumar et al. (US20180316704, hereinafter Kumar)
Regarding claim 8, 14 and 20, combination of Coffman and Ioannou teaches the method of claim 1. 
Yet, the combination does not explicitly teach wherein filtering the identified possible attack subgraphs comprises applying a probabilistic model to the graph and scoring a plurality of subgraphs of the graph.
However, in the same field of endeavor, Kumar teaches wherein filtering the identified possible attack subgraphs comprises applying a probabilistic model to the graph and scoring a plurality of subgraphs of the graph (Kumar: Para. 0073: At step B in FIG. 4, machine learning model 200 keeps a percentage (15%) of the initial weight value of 1 at the device node D4, and equally distributes a remainder of the initial weight value 1 from the device node D4 along the edges of D4 to nodes U2, U3 and U6. In some embodiments, the machine learning model decides the percentage of 15% before starting the similarity score assignment process; Para. 0074: The value distribution process can be viewed as a Markov chain process. At each step, the value distributor(s) have a probability of 15% (hence the percentage is also referred to as “probability percentage”) to remain at the same node as in the previous step; the value distributor(s) have a probability of (100%−15%=85%) to follow an edge of the node to move to another node. In some other embodiments, the similarity score assignment process can use a percentage other than 15%; Para. 0079: Step Z of FIG. 4 shows the status of a final step with converged weight values when the iterative process reaches a convergence. The converged weight values at the devices D1-D6 are similarity scores assigned to these devices). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include wherein filtering the identified possible attack subgraphs comprises applying a probabilistic model to the graph and scoring a plurality of subgraphs of the graph as disclosed by Kumar. One of ordinary skill in the art would have been motivated to make this modification in order to detect malicious activities as suggested by Kumar (Kumar: Para. 0002). 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Coffman in view of Ioannou, and further in view of Neil (US10015183). 
Regarding claim 10, combination of Coffman and Ioannou teaches the method of claim 1. In addition, Coffman teaches wherein subgraph ranking includes spectral decomposition of subgraphs (Coffman: Para. 0139: The resulting partial match is guaranteed to be internally connected and to contain exactly one more node than either of its parents. These new partial matches are then ranked according to their quality of match with the pattern graph; Para. 0143: the algorithm ranks the new population, consisting of all the previous members plus newly generated children. The population size is maintained constant at this point by culling the lowest ranking members). 
Yet, the combination does not explicitly teach wherein subgraph ranking based on connectivity.
However, in the same field of endeavor, Neil teaches wherein subgraph ranking based on connectivity (Neil: Abstract: Creation of new edges in a network may be used as an indication of a potential attack on the network….. A new edge that deviates from a respective baseline model by more than a predetermined threshold during a time window may be detected. The new edge may be flagged as potentially anomalous when the deviation from the respective baseline model is detected. Probabilities for both new and existing edges may be obtained for all edges in a path or other subgraph. The probabilities may then be combined to obtain a score for the path or other subgraph; Col. 6, line 54-56: The p-values for each edge in the path/subgraph are then combined at 430 to get a score for the overall path/subgraph). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include wherein subgraph ranking based on connectivity as disclosed by Neil. One of ordinary skill in the art would have been motivated to make this modification in order to identify anomalies more precisely as suggested by Neil (Neil: Col. 3, line 1-5). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN CHANG whose telephone number is (571)272-9998.  The examiner can normally be reached on Monday-Thursday 9AM-6PM EST Friday: Variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 



/L.C./Examiner, Art Unit 2438                                                                                                                                                                                                       
                                                                                                                                                                                                    /TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438